Citation Nr: 9920893	
Decision Date: 07/28/99    Archive Date: 08/03/99

DOCKET NO.  95-35 166	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder.


REPRESENTATION

Appellant represented by:	Alvin D. Wax, Attorney at law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 


INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky, which denied the veteran's claim 
seeking entitlement to service connection for post-traumatic 
stress disorder (PTSD).  The veteran appealed, and on October 
30, 1997, the Board denied his claim.  

The veteran then appealed the issue of entitlement to service 
connection for PTSD to the U.S. Court of Appeals for Veterans 
Claims (Court).  While his case was pending at the Court, his 
representative and VA's Office of General Counsel filed a 
joint motion requesting that the Court vacate the Board's 
decision and remand the veteran's PTSD claim for further 
development and readjudication.  In January 1999, the Court 
issued an Order vacating the October 30, 1997 Board decision.  
[redacted].  


REMAND

The Board initially notes that the veteran's claim for PTSD 
is well-grounded.  The claims file contains evidence showing 
that the veteran has been diagnosed with PTSD, which the 
examiners related to the veteran's report that he was 
assaulted during his service.  Competing diagnoses include 
major depression and alcohol abuse.

In his statements and testimony, the veteran gave the 
following account of his PTSD stressor.  He was in advanced 
infantry training at Ft. Lewis, Washington, in April 1973.  
There was a "gang" of five to six soldiers who were 
routinely causing disturbances in the barracks at night.  He 
reported these men to his squad leader.  After the men 
discovered that the veteran had complained about them, they 
physically beat him.  He did not report this attack, but the 
first sergeant later noticed his bruised condition and 
ordered him to explain what had happened.  The first sergeant 
then ordered the veteran to tell his story to the company 
commander, identified as "Captain Smallser."  The men 
subsequently learned that the veteran had identified them as 
his attackers, and one night in the latrine they held him 
down and began "putting their penises about my face and 
mouth."  He did not report the incident because they 
threatened to kill him if he told anybody.  However, he did 
tell a fellow soldier, identified as "Leslie R. Hansen," of 
"Torrance, California," about this incident.  

The veteran's personnel record (DA Form 20) indicates that 
the veteran was assigned to Company A, 2d Battalion, 60th 
Infantry, at the time of the alleged assault.  

In the joint motion of the parties, the Board was essentially 
reminded that the provisions of VA ADJUDICATION PROCEDURE 
MANUAL M21-1 (MANUAL M21-1) which were in effect during the 
pendency of the veteran's claim provided that for claims 
based on personal assault, there are no restrictions on the 
type of evidence which may be considered.  Citing MANUAL M21-
1, Part III, 5.14(c) and Part VI, 7.46(c) (February 20, 
1996).  The Board was reminded that M21-1 provides that the 
evidence which may be considered in such claims includes 
testimonial statements from fellow service members, see 
MANUAL M21-1 Part III, 5.14(c)(5)(d), and that VA has a duty 
to assist in obtaining such evidence.  See YR v. West, 11 
Vet. App. 393, 398-399 (1998).

The Board parenthetically notes that the joint motion 
indicates that the Board had failed to discuss the veteran's 
history of being absent without leave on three occasions, as 
well as his subsequent post-service history of criminal acts, 
alcoholism, failed marriages and being fired from jobs, as 
evidence of a change of behavior which may corroborate the 
claimed assault.  See M21-1, Part VI, 11.38(b)(2) (October 
28, 1998); Patton v. West, 12 Vet. App. 272 (1999) 
(provisions of M21-1 demonstrate that VA has undertaken a 
special obligation to assist a claimant in producing 
corroborating evidence of an inservice stressor in personal 
assault cases; such provisions are regulatory and must be 
applied in all cases involving allegations of inservice 
personal assault).

Based on the foregoing, additional development is necessary 
and this case is REMANDED to the RO for the following action:

1.  The RO should undertake all 
reasonable efforts to locate the 
witnesses identified as "Leslie R. 
Hansen" and "Captain Smallser," and, 
if located, to obtain statements from 
them regarding their knowledge of the 
veteran's alleged assault in April 1973.  
The RO should ensure that its efforts 
conform to all relevant provisions of 
Manual 21-1 regarding development in PTSD 
claims based on personal assault.  If 
these persons cannot be found or do not 
provide a statement, the veteran and his 
representative should be so informed and 
given the opportunity to provide such 
evidence.  

2.  Then, if the RO determines that the 
record corroborates the existence of the 
claimed stressor, the RO should schedule 
the veteran for a VA psychiatric 
examination to determine whether the 
veteran has PTSD under the criteria as 
set forth in either DSM-III or DSM-IV.  
If the veteran has PTSD, the examiner 
should report whether it is related to 
his claimed assault in service.  The RO 
should provide the examiner with a 
summary of the stressor, and the examiner 
should be informed that only this event 
may be considered for the purpose of 
determining whether exposure to an 
inservice stressor has resulted in the 
current psychiatric symptoms.  The claims 
file should be provided to the examiner 
in connection with the examination.

3.  After undertaking any additional 
development deemed appropriate, the RO 
should review the record and adjudicate 
the issue of service connection for PTSD 
on a de novo basis.  The RO's decision 
should include a discussion of the 
probative value of the veteran's 
inservice history of being absent without 
leave on three occasions, as well as his 
post-service history of criminal acts, 
alcoholism, failed marriages and being 
fired from jobs, as evidence of a change 
of behavior which may corroborate the 
claimed assault, as contemplated in M21-
1.

If the benefit sought is not granted, the veteran and his 
representative should be furnished a supplemental statement 
of the case, and be afforded the applicable opportunity to 
respond before the record is returned to the Board for 
further review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence he desires to have considered in connection with his 
current appeal.  No action is required of the veteran unless 
or until he is notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See The Veterans' 
Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes) and Adjudication 
Procedure Manual, M21-1, Part IV.



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).



